Case 1:18-cr-00287-AT Document 77 Filed op ==e—Page

U.S. Depa | USDC SDNY

DOCUMENT
United Stai || RT ECTRONICALLY FILED
Southern L DOC #:

DATE FILED: _ 5/27/2020

    

 

The Silvio J. M
One Saint Andrews za
New York, New York 10007

May 26, 2020
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
New York, New York 10007

Re: United States v. Mario Powell, 18 CR 287 (AT)
Dear Judge Torres:

The Government writes on behalf of the defendant to request an extension of the pre-trial
submission schedule to which the Government consents. In particular, in order to discuss further
the pre-trial submissions with his counsel, the defendant requests a two-week extension of the
schedule, with the date by which joint proposed voir dire questions, requests to charge, and verdict
forms and any motions in Jimine are due extended from June 1, 2020 to June 15, 2020 and the date
by which any oppositions to any motions in /imine are due extended from June 8, 2020 to June 22,
2020. This is the first request from either of the parties for an extension of the pre-trial submission
schedule in advance of the trial scheduled to commence on August 10, 2020.

Respectfully submitted,

GRANTED. The deadline by which to file joint GEOFFREY S. BERMAN
proposed voir dire questions, requests to charge, United States Attorney
verdict forms, and any motions in /imine is

extended to June 15, 2020. By June 22, 2020,

oppositions to any motions in /imine shall be filed. By: J Soran QePn Wd night
Thomas John Wright

2TT fad 4

SO ORDERED. Ass's‘au* "ne" “*a‘es Attorney
(212) 637-2295

Dated: May 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
